Citation Nr: 1029366	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-28 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating due based on individual 
unemployability resulting from service connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, in pertinent part, denied entitlement to TDIU.

In May 2010, the Veteran submitted through his representative a 
waiver of local jurisdiction in regard to evidence he submitted 
in October 2009 directly to the RO following certification of the 
claim to the Board.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 C.F.R.  
§ 20.1304 (2009).


FINDING OF FACT

The Veteran's service connected disabilities preclude him from 
securing or following substantially gainful employment consistent 
with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 
(West 2002);  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.


Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service connected disabilities preclude the Veteran 
from obtaining or maintaining substantially gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body system 
will be considered as one disability for the above purposes of 
one 60 percent disability or one 40 percent disability.   
38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is service connected for the following 
disabilities: peripheral neuropathy of the right lower extremity, 
evaluated as 40 percent disabling; peripheral neuropathy of the 
left lower extremity, evaluated as 40 percent disabling; 
peripheral neuropathy of the right upper extremity, evaluated as 
30 percent disabling; peripheral neuropathy of the left upper 
extremity, evaluated as 20 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; coronary artery disease, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and left ear hearing loss, evaluated as 
noncompensable.  The combined schedular evaluation is 90 percent.  
The Veteran thus meets the percentage criteria laid out in 38 
C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service connected 
disabilities preclude gainful employment for which his education 
and occupational experience would otherwise qualify him.

The Veteran indicated in his January 2007 application for TDIU 
that he had been unable to work since September 2006 due to his 
service connected disabilities.  He worked as a master mechanic 
full-time for 35 years before he became too disabled to work.  He 
indicated that he had not had any other education or training 
before or after that point and that he had completed two years of 
high school.  

Service personnel records show that he was a cook and lineman 
during service and that prior to service he had been a machine 
operator.  He reportedly completed the ninth grade.

The Veteran's employer reported in a December 2006 statement that 
the Veteran was no longer able to perform the duties of a Master 
Mechanic, and although he was temporarily assigned to building 
maintenance, that position was no longer available.  

Private medical records for the year leading up to the Veteran's 
unemployment show treatment for bilateral shoulder symptoms and 
for bilateral carpal tunnel.  A January 2006 electrodiagnostic 
report also found generalized peripheral neuropathy.  There were 
periods when the Veteran was off of work while recuperating from 
carpal tunnel release and right shoulder surgery, during which 
time he was noted to be receiving workers' compensation benefits.  
The Veteran was otherwise on work restriction with no lifting 
over 20 pounds and no work at or above the shoulder level.    

The Veteran received a VA examination in February 2007 where the 
claims folder and medical history were reviewed.  Diabetes 
mellitus type II, peripheral neuropathy of the upper and lower 
extremities and bilateral carpal tunnel syndrome, related to 
diabetes, and coronary artery disease, related to diabetes and 
hypertension, were diagnosed.  The examiner concluded that the 
Veteran was not capable of performing manual labor-related jobs 
due to a non-service connected right shoulder injury and service 
connected peripheral neuropathy and carpal tunnel syndrome.  The 
Veteran was found to only be capable of performing sedentary 
jobs.  

In a September 2008 letter the Veteran's private physician stated 
that the Veteran could not do work above his shoulder but also 
that he could not tolerate long term sitting or driving.  He 
treated the Veteran for insulin dependent diabetes mellitus, 
coronary artery disease, hyperlipidemia and asthma; and noted 
that the Veteran had a rotator cuff tear and neuropathy.

In a letter dated in September 2009, a certified physician 
assistant who treated the Veteran at a VA clinic stated that his 
service-connected peripheral neuropathy in the upper and lower 
extremities resulted in weakness and significant impairment with 
all tasks and duties involving his hands and legs.  The Physician 
Assistant noted that the position of Master Mechanic required 
full use of the upper extremities and that sedentary and 
partially sedentary positions also involved significant usage and 
fitness of the upper and lower extremities.  The physician 
assistant opined that the peripheral neuropathy presented a 
likelihood that the Veteran was, and permanently would be, unable 
to sustain or maintain gainful employment in his trade or in any 
sedentary positions.  

Although there is considerable evidence that the Veteran left his 
last employment due to non-service connected disabilities, he 
would still be entitled to a TDIU if his service connected 
disabilities precluded gainful employment.  

The VA examiner found that the Veteran was precluded from 
performing manual labor due to the combination of service and 
non-service connected disabilities.  The examiner did not provide 
an opinion as to whether the service connected disabilities alone 
were sufficient to preclude gainful employment.  Although the 
examiner opined that the Veteran would be capable of sedentary 
employment, the Veteran has a limited education and has had no 
reported experience in sedentary employment.

More recently the Veteran's treating physician reported the 
Veteran's work limitations, but again provided no opinion as to 
whether the service connected disabilities alone were sufficient 
to preclude gainful employment.

The Veteran's physician provided an opinion that service 
connected disabilities alone would preclude any gainful 
employment.  This opinion was buttressed by a rationale.  It is 
the only medical opinion as to the impact of the service 
connected disabilities standing alone on employment.  As such, it 
is the most probative opinion of record and it supports the 
Veteran's claim. 

Considering the Veteran's limited education and occupational 
experience and the medical opinions, the Board finds that the 
evidence supports a finding that the Veteran's service connected 
disabilities preclude all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  The appeal is; therefore, granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to TDIU is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


